Title: To Benjamin Franklin from Ingenhousz, 2 January 1784
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            
              Dear Friend
              Vienna Jan. 2. 1784
            
            You will have recieved my lettre dated Nov. 19th. with a parcel to mr le Begue Containing papers for the press. Count choteck inquired again whether his bill of exchange has been forwarded by you to America. I told him you have probably had no time to write me about it, but that I make no doubt but the commission is sent to America. From the inclosed notification you will see that we are about making an air balloon if we can get a sum adequate to the expenses, and if we can get a perfect knowledge of every thing belonging to the stucture and management of the machine. The proces verbal of the first aerial

navigation, you was so good to send me, arrived one or two days before it appeared in the news papers, but unlukkely it came one day after the Emperour went to Italy.
            One of us, a young man, well versed in many branches of natural philosophy and in mechaniks, will undertake a journey to Paris in the beginning of february, on purpose to instruct him self in every article concerning the balloons and air voyages so as to be able to make one and to goe up with it— This our undertaking supposes, that at this time nothing will be kept secret about the whole affair. But, as from all the printed accounts, it is allmost impossible to get a thorough knowledge of the Construction and menagement of the balloons, you would oblige me greately, if you would inform me by a line of answer, whether Mr. Montgolfier, Pilatre the Rosier, or Charles would be willing to show the balloon, to explain its structure, and to give all necessary instructions about it, so that one can imitate the machine and goe up with it. I Should want the answer about the end of this month, as the Gentleman of our society will set out or not, according to such an answer. If they keep secrets, it would be useless to goe to Paris and return with doubts and confusion.
            I can not look upon those balloons but as one of the greatest discoveries of natural philosophy; a discovery bigg with the most important consequences and capable of giving a new turn to human Society, of overturning the whole art of conducting wars. If they can conduct the balloons in the same way as they doe ships, who could an army subsist when the ennemy can throw fire and destruction upon their stores and magazines at any time? Who can an armed fleet attack any seacoast town, when the people of the country can swarm in the clouds and then fire upon it in the middel of the night? Doe not you

think that this discovery will make an end of all wars, and thus force monarks to perpetual peace or to fight their own quarrels among themself in a duel? We may find thus the greatest tirants to be the greatest cowards, and thus reduced to the necessity of involving no more their subjects in those miseries, which are too frequently brought on them by the misconduct of their souverains. They would be punish’d themselfs by their own follies.
            The German edition of my book, now under the press these two years at Paris, is allready sold out, and the original edition is not yet publish’d. This is in the highest degree vexing. I wish I could come over to Paris next summer myself.
            I believe it is national jalousie, which make the English look upon the air balloons with so much indifference.
            I got a few days ago three parcels of american Newspapers and the pensylvania almanack, which you did send me a year and a half ago. It was kept all that time in the Custom hous at Vienna, tho I had inquired about it. I complained immediately of this misconduct to the ministry, and they gave me the satisfaction of reprimanding the custom hous officers and of establishing such new regulations as will very likely put a stop to such negligence in those transactions.
            As I suspected this misconduct to exist, I have, a long while ago, sollicited from Count Mercy to wrap a cover over each parcel directed to me, to seal it, and direct it A Monsieur de Spielman chevalier de l’ordre de Saint Etienne, conseilier aulique de cours et d’etat. This gentleman recieving first all the state papers recieves then my parcels among them, and sends them to me directly.
            It seems to me as if the air navigators conciel still their art, for mr. Charles pretens that his Globe, with which he went up, was filled with Inflammable air, which I think impossible considering the immense Capacity of the balloon. He says that when on the ground the cloath of his balloon follded together and buried

under it his compagnon. This shows that the balloon was then emptyed of air. And yet he extended it immediately again and went up at 1524 toises. He certainly had no inflammable air at hands at the place. Thus it seems to me, that he had only rarifyed the air within, either by burning spirit of wine, straw or some other combustible; and that they have endeavoured to blind fold the spectators on purpose to make them fail in their attempt to imitate them. What is your opinion about this affair?
            Pray let me have a line of answer as soon as possible.
            I am very respectfully dear friend Your most obedient humble servant
            
              J. Ingen Housz
            
          
          
            I begg to be excused to send this parcel of penny post lettres at your charge. They are about the balloon an ought to be answered immediately. You will be so good as to fill up the direction of mr. Charles, and that of mr. le Roy, who lives, I believe, Rue de Seine.
            
          
         to Benj. Franklin ministre plenipot. of the united States of America at Passy